Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 03/25//2020.
The information disclosure statement/s (IDS/s) submitted on 05/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 03/25//2020 are acceptable.
Claims 1-9 are pending and have been examined.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “for the electrical” on line 1.  It appears that “for the electrical” should be “for an electrical”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uwe (US 6,650,030 B2) in view of Bernhard et al. (US 2012/0254377 A1), hereinafter ‘Bernhard.  

In re to claim 1, Uwe discloses an electrical power supply device (i.e. see figure, see col. 4, lines 11-19) for the electrical power supply of electrical components  (i.e. 2, see fig. 1) from a power source (i.e. L/N power input, see figure), the power supply device comprising: at least one communication unit via which the power supply device is designed for data communication with an external computer device (i.e. internal and external data communication lines 13 and 11 to external device such as a computer, see figure and col. 4, lines31-36); connections for supplying the electrical power (i.e. 7, see figure) for the power supply of the electrical components (i.e. 1, see figure and col. 4, lines 20-26); at least one controllable digital or analog output connection (i.e. 9, see figure and col. 4, lines 26-28) and/or at least one digital or analog input connection as a further connection (i.e. 15, see figure and col. 4, lines 33-42), wherein in the case of a controllable digital or analog output connection (i.e. 9, see figure and col. 4, lines 26-28).   Except, Uwe fails to explicitly disclose that this is adapted to be controlled by the external computer device via the communication unit and in the case of a digital or analog input connection an input value is adapted to be read from this input connection via the communication unit by the external computer device.  Whereas, Bernhard teaches that this is adapted to be controlled by the external computer device (i.e. 100, fig. 1) via the communication unit and in the case of a digital or analog input connection an input value is adapted to be read from this input connection via the communication unit by the external computer device (i.e. see the Abstract and pr. [0033]).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the power supply device of Uwe by incorporating the external computer and the communication link of Bernhard in order to facilitate faster and efficient control of the data communicated between the electronics device and the computer.
In re to claim 2, Uwe discloses the power supply device (i.e. see figure, see col. 4, lines 11-19) according to claim 1, wherein the power supply device has exactly one controllable digital or analog output connection (i.e. 9, see figure and col. 4, lines 26-28).  
In re to claim 3, Uwe discloses the power supply device (i.e. see figure, see col. 4, lines 11-19) according to claim 1, wherein the power supply device has exactly one digital or analog input connection (i.e. 13, see figure and col. 4, lines 31-33).  
In re to claim 4, Uwe discloses the power supply device (i.e. see figure, see col. 4, lines 11-19) according to claim 1.  Except, Uwe fails to explicitly disclose that wherein the power supply device has a parameter memory in which parameters for defining a functionality of the power supply device are stored, and wherein the functionality of the digital or analog input connection is set by at least one parameter and/or the functionality of the controllable digital or analog output connection is set.  Whereas, Bernhard teaches that wherein the power supply device has a parameter memory in which parameters for defining a functionality of the power supply device are stored, and wherein the functionality of the digital or analog input connection is set by at least one parameter and/or the functionality of the controllable digital or analog output connection is set (i.e. see the Abstract and pr. [0033, 0038 and 0040]).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the power supply device of Uwe by incorporating the external computer and the communication link of Bernhard in order to facilitate faster and efficient remote-control mechanism of the electronic device.
In re to claim 7, Uwe discloses the power supply device (i.e. see figure, see col. 4, lines 11-19) according to claim 1, wherein the standard input function is a remotely controllable switching on/off of the power supply device or of the power, supplied at the connections for supplying the electrical power, via the digital or analog input connection (i.e. the electronic device can be switched or controlled remotely, see col. 4, lines 53-60).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uwe (US 6,650,030 B2) in view of Bernhard et al. (US 2012/0254377 A1), hereinafter ‘Bernhard,  
further in view of Francisco (DE 19702562 B4).

In re to claim 8, Uwe discloses the power supply device (i.e. see figure, see col. 4, lines 11-19) according to claim 1, wherein the communication unit is designed as an exchangeable communication module (i.e. through the internal data line 13 and external data line 11, see figure).   Except, Uwe and Bernhard fail to explicitly disclose that which is adapted to be plugged into the power supply device via an electrical plug connection.  Whereas Francisco teaches that an electrical device adapted to be plugged into the power supply device via an electrical plug connection (i.e. see fig. 1 and the Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the power supply device of Uwe and Bernhard by incorporating a power plug cord
of Francisco in order to provide flexibility and mobility to the electrical device in terms of main power supply source.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uwe (US 6,650,030 B2) in view of Bernhard et al. (US 2012/0254377 A1), hereinafter ‘Bernhard,  
further in view of Allahut et al. (US 2015/0149821 A1), hereinafter ‘Allahut.

In re to claim 9, Uwe discloses the power supply device (i.e. see figure, see col. 4, lines 11-19) according to claim 1, wherein the electrical power supply device is designed as a power supply unit, as a switched- mode power supply unit (i.e. see figure and col. 4, lines 20-43).  Except, Uwe and Bernhard fail to explicitly disclose that a power supply unit of an industrial controller, a power supply unit of a programmable logic control system, and/or as an uninterruptible power supply.  Whereas, Reinhard teaches a power supply unit of an industrial controller, a power supply unit of a programmable logic control system, and/or as an uninterruptible power supply (i.e. see prs. [0028-0029]).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the power supply device of Uwe and Bernhard by incorporating a programmable logic control system, and/or modify the power supply device with an uninterruptible power supply of Allahut in order to provide un uninterruptible power supply to an electrical device and enhance the efficiency and integrity of the power supply controller.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
In re to claim 5, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the functionality of the digital or analog input connection is set via at least one parameter at least to a fixedly predefined standard input function and/or the functionality of the controllable digital or analog output connection is set by at least one parameter at least to a fixedly predefined standard output function.”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claim 6, claim 6 depends on claim 5 and thus is also objected for the same reasons provided above.    
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839